Norton, J.
It appears from the record in this case that the suit, which was by attachment, was commenced before a justice of the peace in Turnback township, Lawrence county. 'Defendant resided in and was served with summons in Lincoln township, in said county. Defendant made no appearance before the justice of the peace, and judgment was rendered against him by default. He after-wards moved to set aside this judgment, appearing for that purpose only, which motion being overruled, he appealed to the circuit court, and, appearing only for that purpose in the circuit court, filed his plea in abatement to the attachment, and on motion of plaintiffs, was required to give another attachment bond, which not being given, the attachment was dissolved, whereupon defendant filed his motion to dismiss the suit, basing it on the ground that, as the suit was brought before a justice of the peace in Turn-back township, and defendant was not at the time and never had been a resident of said township, but was served with summons in Lincoln township where he resided, and which was not adjoining Turnback township, the justice acquired no jurisdiction. The court overruled the motion and rendered judgment by default-, from which action of the court defendant has prosecuted his ■writ of error to this court.
Under our ruling in the cases of Brackett v. Brackett, 61 Mo. 221, and Peery v. Harper, 42 Mo. 131, the appearance of defendant in the circuit court, for the sole purpose of' filing a plea in abatement, was not such an appearance to-*524the action as to forbid his raising the question of jurisdiction, as he did in his motion; and it appearing that the suit was brought in Turnback township in which defendant did not reside, and service of the summons was had in Lincoln township, where he did reside, and which was not an adjoining township to Turnback township, the justice acquired no jurisdiction, inasmuch as it is provided in section 2889, Revised Statutes, that every action cognizable before a justice of the peace shall be brought before some justice of the township, 1st, Where the defendant resides, or any adjoining township; or 2nd, Wherein the plaintiff resides and the defendant may be found.
It, therefore, follows that the court erred in overruling defendant’s motion, and the j udgment is hereby reversed .and suit dismissed,
in which all concur.